PER CURIAM.
These motions have been heretofore made and denied on the same papers. They were served, filed with the clerk, and noticed for hearing before the expiration of the term, and, as the court has no session practically between June and October, could not have been heard before the next term. We think this filing was in time; otherwise, such motions could only be made during the first eight months of the term. The Supreme Court has expressed a similar view as to applications for certiorari by amending its rule 37, § 4 (37 Sup. Ct. v).
The question in this case is not one of damages recoverable by the complainant, but one of a credit to defendant. The master allowed the same proportion of the salesmen’s alleged expenses as he allowed of the investment. The evidence was vague and meager, but in our opinion justified the master’s findings.
The motions are denied.